ALD-189                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4014
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                KAREEM MILLHOUSE,
                                                       Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (E.D. Pa. Crim. No. 2:06-cr-00397-001)
                      District Judge: Honorable Cynthia M. Rufe
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                       Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                      May 7, 2015

              Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                              (Opinion filed: June 3, 2015)

                                    ________________

                                        OPINION*
                                    ________________

PER CURIAM

       Kareem Millhouse, a federal prisoner proceeding pro se, appeals from an order of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the United States District Court for the Eastern District of Pennsylvania dismissing his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We will affirm.

        In 2007, Millhouse was convicted in a bench trial of attempted aggravated sexual

abuse, attempted sexual abuse, attempted escape, assault, and possession of a dangerous

weapon in a federal facility.1 He was sentenced to 300 months in prison, and we

affirmed. United States v. Millhouse, 317 F. App’x 201, 202 (3d Cir. 2009). Millhouse

subsequently filed a motion pursuant to 28 U.S.C. § 2255, which was denied. It does not

appear that he sought a certificate of appealability regarding that decision.

        In 2014, Millhouse filed a habeas petition pursuant to 28 U.S.C. § 2241 claiming

that he is actually innocent of aggravated sexual abuse, sexual abuse, assault, and escape

because those offenses were not included in the indictment by virtue of the fact that he

was indicted on attempted offenses. The District Court dismissed the petition for lack of

jurisdiction, concluding that (1) the claim could be raised only, if at all, in a § 2255

motion, and (2) Millhouse had not obtained leave to file a second § 2255 motion. This

appeal followed.

        We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s legal conclusions. See Cradle v. United States ex rel.


    1
      The amended judgment reflects that Millhouse was convicted of aggravated sexual
abuse, sexual abuse, and escape. United States v. Millhouse, No. 2:06-cr-00397 (E.D. Pa.
Feb. 20, 2008), ECF No. 145. However, he was indicted on attempted offenses, ECF No.
12, and the trial judge’s opinions regarding a post-conviction motion for a new trial, ECF
No. 123, and Millhouse’s § 2255 motion, ECF No. 226, state that he was convicted of
attempted offenses. This discrepancy is the basis for Millhouse’s current challenge.
                                               2
Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). We agree with the District Court

that Millhouse’s § 2241petition was not viable. He challenged the validity of his

convictions, and “[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by

which federal prisoners can challenge their convictions or sentences that are allegedly in

violation of the Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002). As the District Court noted, Millhouse could proceed with a § 2255 motion only

with authorization from this Court – something he had not obtained. See Robinson v.

Johnson, 313 F.3d 128, 139 (3d Cir. 2002).

       Although a petitioner may challenge a conviction pursuant § 2241 if a § 2255

motion would be “inadequate or ineffective,” this exception applies only in rare

circumstances. In In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997), we recognized

that a § 2255 motion would be “inadequate or ineffective” where an intervening change

in the law decriminalized the conduct for which the petitioner had been convicted.

Millhouse, however, cannot avail himself of this exception. The conduct underlying his

convictions is still a crime, and Millhouse does not argue otherwise. Nor does his

contention of actual innocence, which is based solely on a ministerial discrepancy

between certain documents in the record, constitute an extraordinary circumstance

justifying the use of § 2241. See Cradle, 290 F.3d at 539. In sum, Millhouse may not use

§ 2241 to evade the stringent gatekeeping requirements of § 2255. Id. Accordingly, we

will summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.


                                             3